Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are presented for examination.
This is a Non-Final Action.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is recited as being dependent on claim 12 however there is no claim 12, so examiner believes claim 5 is dependent on claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  With respect to claim 4, applicant recites “wherein the program is nsrsnap_vss_Save.exe.”, However the source code for this program is not provided and examiner is uncertain as to the reasoning for the program name given, in view of compact prosecution examiner is rejecting this as nonfunctional descriptive material.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: With respect to claim 4, applicant recites “wherein the program is nsrsnap_vss_Save.exe.”, However the source code for this program is not provided and examiner is uncertain as to the reasoning for the program name given, in view of compact prosecution examiner is rejecting this as non functional descriptive material. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-5 and 11-13of Application No: 16/789,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Application: US 16/789160
1 and 6
3 and 11
1 and 6
4 and 12
1 and 6
5 and 13


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 3, 4, 6, 9, 11, 12, 14 and 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-7, 10, 12 and 15 of Patent No. US 10,614,047.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,614,047
1 and 6
1, 7, 10 and 12
1 and 6
5
1 and 6
6 and 7
1 and 6
15


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


1. Pafumi teaches, A method, comprising: 
receiving, at a physical proxy node, a backup request from a client outside the cluster environment (Paragraph 99 – backup request (VBR) command, Pafumi), wherein the backup request identifies a virtual machine that is to be backed up, the virtual machine comprising data that resides on a virtual federated database that is an element of the cluster environment and to which respective databases of each of a plurality of nodes of the cluster environment are mapped, and wherein the backup request is received at the physical proxy node due to the position of the physical proxy node in a preferred server order list (PSOL) (Fig 5, Paragraph 71 – teaches operations being performed of any node (remote or local), wherein the operation can be restore/backup, Paragraph 86 – selecting a VIOS to be restored, Pafumi);
after receipt of the backup request at the physical proxy node (Paragraph 7:706, Pafumi), initiating, with an agent residing at the physical proxy node, a save program on the physical proxy node (paragraph 7:710, Pafumi); 
after the save program has been initiated on the physical proxy node, initiating, with the save program, a secondary save process on the physical proxy node, wherein the secondary save process is a federated backup process and comprises: reading the virtual machine identification from the backup request; and backing up the virtual machine identified in the backup request (Fig 7: 716 and 718  - teaches first and second save processes, wherein the first process stores the backup in local and second stores in the distributed storage repository or VIOS DB, Pafumi).

2. Pafumi teaches, The method as recited in claim 1, wherein the physical proxy node at which the backup request is received comprises:
one or more virtual machines; a virtual machine monitor operable to run the one or more virtual machines; and hardware, the hardware comprising any one or more of disk drives, wireless and/or hardwired communication hardware, RAM, ROM, flash memory, I/O devices, data storage elements, or any combination of the foregoing (Figs 1-5, Pafumi).


4. The method as recited in claim 1, wherein the secondary process is performed by a program residing on the physical proxy node, wherein the program is nsrsnap_vss_Save.exe (Fig 7: 718 and Paragraph 84 – storing the files).

5. Pafumi teaches, The method as recited in claim 1, wherein the agent comprises a snapshot agent (Paragraph 59 – virtual client snapshot).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6-9 rejected under 35 U.S.C. 103 as being unpatentable over Pafumi et al. (US 2012/0150805 - IDS) in view of Nielsen et al. (US 2013/0124807 - IDS)

All the limitations of claim 1 are taught above.
3. The method as recited in claim 1, Pafumi teaches, wherein the cluster environment in which the physical proxy node resides utilizing a Power Hypervisor (Paragraph 50, Pafumi).
Pafumi does not explicitly teach,  …is a Hyper-V Failover cluster (Paragraph 30, Neilsen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow pafumi’s invention to taking a virtual machine offline and online during the restoration process as taught by Nielsen, because both Pafumi and Nielsen are analogous art in the area of backup and restore utilizing virtual machines.  

6. Pafumi teaches, A method, comprising: 
loading a backup of a virtual machine (Fig 8: 806 – retrieving identified configuration backup files), the backup of the virtual machine having been created by a federated backup process involving a physical proxy node, and the virtual machine comprises data that resides on a virtual federated database that is an element of a cluster environment and to which respective databases of each of a plurality of nodes of the cluster environment are mapped (Fig 8: 806, Paragraphs 5, 6 &  – teaches a backup processing incorporating cluster-aware VIOSes);
…removing the virtual machine from the node where it resides (Paragraphs 57, 72 & 97 – removing a VIOS device from the cluster, wherein the device was to be deleted);
restoring the backup of the virtual machine to a node of the cluster environment (Fig 8: 814 –creating virtual devices and mapping the devices);  and 
after the restored virtual machine has been brought online, enabling the restored virtual machine as a cluster-wide virtual machine (Fig 3; Paragraph  40 and Fig 8: 816 – VIOSes make up the VIOS cluster, creating mappings for created virtual devices).
Pafumi does not explicitly teach or disclose, 
taking the virtual machine offline after the backup of the virtual machine has been loaded;
after the virtual machine has been taken offline…
bringing the restored virtual machine online after the backup of the virtual machine has been restored.
However, Nielsen teaches,
taking the virtual machine offline after the backup of the virtual machine has been loaded (Paragraphs 60 and 61 wherein a partial shutdown of the application instant be partially shutdown during restoring);
after the virtual machine has been taken offline… (Paragraphs 60 and 61 further teach that after taking the virtual machine offline (shutdown) a restoration can take place);
bringing the restored virtual machine online after the backup of the virtual machine has been restored (Fig 7:740 – after restoration the application instant is started/resumed (online)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow pafumi’s invention to taking a virtual machine offline and online during the restoration process as taught by Nielsen, because both Pafumi and Nielsen are analogous art in the area of backup and restore utilizing virtual machines.  

7. Pafumi/Nielsen teach, The method as recited in claim 6, wherein the physical proxy node comprises a server core (Fig 1-5, Pafumi, Paragraphs 0085, 0101, a physical database server or proxy, Nielsen)

8. Pafumi/Nielsen teach, The physical proxy node as recited in claim 6, wherein the restored virtual machine resides on the physical proxy node (Fig 1-5, Pafumi, Paragraphs 0085, 0101, a physical database server or proxy; by identify the IP address, the user can select the node, Nielsen).

9. Pafumi/Nielsen teach, The physical proxy node as recited in claim 6, wherein the operations further comprise loading metadata associated with the backup of the virtual machine (Fig.1, metadata 151a,b,c, Nielsen).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159